DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 19-20 and 23-25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Garner (2013/0014331).
Regarding Claim 19, Garner teaches A teeth-cleaning mouthpiece (Ref. 205, Fig. 2) for a dental hygiene product (Ref. 150, Fig. 1), comprising: 
a curved mouthpiece (Ref. 244, Fig. 2) configured to receive a user's teeth and clean the user's teeth when vibrated (Examiner interprets vibrated as an oscillation back and forth,  [0024] describes a rod moving forwards and backwards oscillating the mouthpiece back and forth); and 
a first connector (See annotated Fig. 2 below), integrated with the curved mouthpiece, that is shaped to receive a second connector (See annotated Fig. 2 below) integrated with a separate drive mechanism of the dental hygiene product (Ref. 955, Fig. 9), wherein the drive mechanism is configured to vibrate the second connector, which causes the teeth-cleaning mouthpiece to vibrate at one or more desired frequencies when the first connector is engaged with the second connector ([0024] describes the drive assembly moving forwards and backwards oscillating the mouthpiece back and forth to clean teeth).

    PNG
    media_image1.png
    446
    671
    media_image1.png
    Greyscale

Regarding Claim 20, Garner teaches the limitations of claim 19, as described above, and further teaches wherein the first connector is a male connector (Fig. 2) and the second connector is a female connector (Fig. 2).

Regarding Claim 23, Garner teaches the limitations of claim 20, as described above, and further teaches wherein the male connector defines a slot (Fig. 8 annotated below) configured to engage with a corresponding boss (Ref. 1191, examiner interprets boss as a protruding member) defined by the female connector when the male connector is engaged with the female connector (Fig. 13).

    PNG
    media_image2.png
    403
    695
    media_image2.png
    Greyscale

Regarding Claim 24, Garner teaches the limitations of claim 23, as described above, and further teaches wherein: 
the male connector further defines a front edge (See annotated Fig. 2 below) opposite the curved mouthpiece; and 
the slot is recessed from the front edge of the male connector toward the curved mouthpiece (Fig. 2).

    PNG
    media_image3.png
    446
    671
    media_image3.png
    Greyscale

Regarding Claim 25, Garner teaches the limitations of claim 20, as described above, and further teaches wherein: 
the male connector comprises a front edge (See annotated Fig. 2 below) opposite the curved mouthpiece and a base (See annotated Fig. 2 below) adjacent to the curved mouthpiece; and 
at least one of a top surface, a bottom surface, and a side wall is tapered such that the male connector narrows, at least partially, from the base of the male connector toward the front edge of the male connector (Fig. 2 annotated below).  

    PNG
    media_image4.png
    446
    671
    media_image4.png
    Greyscale

Regarding Claim 28, Garner teaches the limitations of claim 20, as described above, and further teaches wherein: 
the male connector further comprises a latching mechanism (Ref. 264&1364, [0054] describes snap hooks) that pivotally extends from a surface of the male connector (Fig. 2); and 
the latching mechanism is configured to engage with a corresponding notch (Ref. 1372, Fig 13, [0054]) defined in an inner surface of the female connector (Fig. 13).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Garner (2013/0014331) in view of Johnki (2007/0184404).
Regarding Claim 1, Garner teaches A dental product (Ref. 150, Fig. 1), comprising: 
a teeth-cleaning mouthpiece (Ref. 205, Fig. 2) comprising a first connector (See annotated Fig. 2 below); 99
a drive mechanism (Ref. 250, Fig. 2), comprising: 
a housing (Ref. 246&242, Fig. 2); 
an actuator (Ref. 152, Fig. 1) at least partially housed by the housing; and 
a second connector (See annotated Fig. 2 below), coupled to the housing (Fig. 2), that is shaped to receive the first connector (Fig. 1&2), wherein on of the first or second connectors comprise: 
a top surface (see annotated Fig. 2 below) with a first width (Fig. 2); 
a bottom surface (see annotated Fig. 2 below) with a second width (see annotated Fig. 2 below)
side walls (see annotated Fig. 2 below)  extending between the top and bottom surfaces (Fig. 2); 
a recess (See annotated Fig.2 below) is defined between: the top surface, the bottom surface, and the side walls, for receiving the other of the first or second connector (Fig. 2); and 
wherein the actuator is configured to vibrate the teeth-cleaning mouthpiece at one or more desired frequencies via the coupled first and second connectors (Examiner interprets vibrated as an oscillation back and forth, [0024] describes the drive assembly moving forwards and backwards oscillating the mouthpiece back and forth to clean teeth).
Garner fails to explicitly teach the bottom surface with a second width is different than the first width.  Johnki teaches a dental product with a mouthpiece and can be considered analogous art because it is within the same field of endeavor.  Johnki further teaches a bottom surface with a second width different from the first width (Ref. 6, Fig. 1& 3c shows the mouthpiece with a male connector that has different length top and bottom surfaces).  Therefore, it would have been obvious to one of ordinary skill in the art to modify the first and second connectors, as taught by Garner, to have the bottom surface have a longer width than the top surface, as taught by Johnki, since such a modification is merely an alternate equivalent structure connect the mouthpiece to the handle.   

    PNG
    media_image1.png
    446
    671
    media_image1.png
    Greyscale


    PNG
    media_image5.png
    446
    671
    media_image5.png
    Greyscale

Regarding Claim 2, Garner in view of Johnki teaches the limitations of claim 1, as described above and further teaches wherein the first connector is a male connector (Fig. 2) and the second connector is a female connector (Fig. 2).

Regarding Claim 3, Garner in view of Johnki teaches the limitations of claim 2, as described above and further teaches wherein: 
the recess has a shape that complements the shape of the male connector (Fig. 1&2);
the female connector is configured to receive the male connector along an axis (See annotated Fig. 2 below); and 
the recess has a substantially trapezoidal shape when viewed along the axis (Based upon the teachings of the bottom surface having a longer width, the recess would have a substantially trapezoidal shape).  
Regarding Claim 4, Garner in view of Johnki teaches the limitations of claim 2, as described above and further teaches wherein: 
the recess comprises an opening for receiving the male connector (Fig. 2); 
a back wall of the female connector forms an inner boundary of the recess (Fig. 13) ; and
at least one of the top surface, the bottom surface, and the side walls is tapered such that the recess narrows, at least partially, from the opening to the back wall (Fig. 2 shows the recess narrows and mates with the male connector in that shape).

Regarding Claim 5, Garner in view of Johnki teaches the limitations of claim 2, as described above and further teaches wherein: 
the female connector further comprises a boss (Ref. 1191, examiner interprets boss as a protruding member) positioned on an inner surface of the recess (Ref. 1368, Fig. 13, [0054] explains the O-Rings provide an opening to allow the pins to protrude into the recess); and 
the boss is configured to engage with a corresponding slot (Fig. 8 annotated below) defined by the male connector when the male connector is engaged with the female connector ([0054] explains the pins pass through the slots to engage with the female connector) 

    PNG
    media_image2.png
    403
    695
    media_image2.png
    Greyscale

Regarding Claim 6, Garner in view of Johnki teaches the limitations of claim 5, as described above and further teaches wherein: 
the housing defines a back wall of the female connector (Fig. 13); and 
the boss extends from the back wall toward the opening of the recess ([0054] describes the pins extending from the backwall towards the opening of the recess).

Regarding Claim 8, Garner in view of Johnki teaches the limitations of claim 2, as described above and further teaches wherein: 
the female connector defines a notch (Ref. 1372, [0054], Fig. 13 describe hinges to accommodate snap hooks) in an inner surface of the recess (Fig. 13); and 
the notch is configured to engage with a corresponding latch of the male connector (Ref. 1364, [0054] describe snap hooks) when the male connector is engaged with the female connector (Fig. 13).  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Garner in view of Johnki as applied to claims 1-6 and 8 above, and further in view of Ouin (2020/0253703).
Regarding Claim 7, Garner in view of Johnki teaches the limitations of claim 2, as described above, but fails to explicitly teach electrical contacts on the male and female connectors.  Ouin teaches a dental device that consists of a mouthpiece and handle portions with male and female connectors and can be considered analogous art because it is within the same field of endeavor.  Ouin teaches wherein the female connector further comprises an electrical contact (Ref. 203a&b, Fig. 4) configured to electrically engage with a corresponding electrical contact (Ref. 403a&b, [0066] describe electrical contacts) included with the male connector when the male connector is engaged with the female connector ([0088] describe electrical contacts or pins to identify users based upon the mouthpiece that is plugged in).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the male and female connectors, as taught by Garner in view of Johnki, with electrical connectors, as taught by Ouin, to increase functionality of the toothbrush by identifying users based upon the mouthpiece that is plugged in.  

Claim 9-12 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Garner in view of Johnki as applied to claims 1-6 and 8 above, and further in view of Pai (2018/0184795).
Regarding Claim 9, Garner in view of Johnki teaches the limitations of claim 2, as described above, but fails to explicitly teach communication circuitry. Pai teaches a dental care device with a mouthpiece and can be considered analogous art because it is within the same field of endeavor.  Pai further teaches communication circuitry (Ref. 1026, Fig. 10A) configured to receive, from a remote source ([0263], fig. 9 teaches the communication circuitry is used to revive information from a remote source), user profile information for a first user (Ref. 1220, [0180]) wherein the user profile information includes one or more instructions for managing operation of the actuator ([0180&0190], Ref. 9-10A, describe the communication circuitry receives user profiles including instructions); and 
control circuity configured to control the actuator in accordance with the user profile information ([0095] teaches control circuitry of a dental care device to allow different modes/control based upon the pressing of an actuator).   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the dental device, as taught by Garner in view of Johnki, with communication circuitry, as taught by Pai, to provide more functionality and improving brushing by customizing the brushing experience to the user.

Regarding Claim 10, Garner in view of Johnki and Pai teaches the limitations of claim 9, as described above, and further teaches wherein the control circuitry is further configured to send signals to the teeth-cleaning mouthpiece ([0260&0296] describes the control circuitry can be configured to generate motion in accordance with a drive profile and dispense an oral care agent).

Regarding Claim 11, Garner in view of Johnki and Pai teaches the limitations of claim 9, as described above, and further teaches memory (Ref. 1030, [0146]) configured to store the user profile information (Fig. 10A, Ref. 1048).

Regarding Claim 12, Garner in view of Johnki and Pai teaches the limitations of claim 11, as described above, and further teaches wherein: 
the user profile information comprises an identifier for the first user (Ref. 1029, [0146], fig. 10A);
the control circuitry is further configured to: 
compare the identifier for the first user with identification information associated with the teeth-cleaning mouthpiece ([0148] describes the identifier for the user of the dental care device); and 
authorize operation of the actuator in response to determining that the identifier for the first user matches the identification information associated with the teeth-cleaning mouthpiece ([0148&0151] describes the electronics the identity component storing a unique identifier for the dental care device to identify a user).

Regarding Claim 14, Garner in view of Johnki and Pai teaches the limitations of claim 12, as described above, and further teaches one or more lights (Ref. 1010, [0146], Fig. 10A), 
wherein the control circuity is further configured to illuminate at least one light of the one or more lights when the male connector is engaged with the female connector ([0151] describes the user interface to display various settings and displays).  Pai further teaches the user interface is enabling the user to adjust settings or preferences and/or enabling presentation of device data to the user ([0082], Fig. 10A).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the control circuitry to illuminate the lights as part of the user interface to present the device data to ensure the proper connection between the male and female connectors.  

Regarding Claim 15, Garner in view of Johnki and Pai teaches the limitations of claim 12, as described above, and further teaches wherein the control circuity is further configured to illuminate the at least one light of the one or more lights in response to determining that the identifier for the first user matches the identification information associated with the teeth- cleaning mouthpiece (0151] describes the user interface to display various settings and displays).   Pai further teaches the user interface is enabling the user to adjust settings or preferences and/or enabling presentation of device data to the user ([0082], Fig. 10A).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the control circuitry to illuminate at least one of  the lights as part of the user interface to present the device data of determining that the identifier matches the identification information associated with the mouthpiece.  

Regarding Claim 16, Garner in view of Johnki and Pai teaches the limitations of claim 11, as described above, and further teaches a display ([0146]) configured to present information to a user, wherein information presented by the display is at least partially based on the user profile information of the first user ([0146] describes the user interface for displaying information and inputting information)).

Regarding Claim 17, Garner in view of Johnki and Pai teaches the limitations of claim 11, as described above, and further teaches one or more speakers ([0146] describe speakers as part of the user interface) describes a user interface to include one or more speaker), 
wherein at least one speaker of the one or more speakers is configured to output auditory information based at least partially on the user profile information of the first user ([0146] describes the user interface for displaying information and inputting information).

Regarding Claim 17, Garner in view of Johnki and Pai teaches the limitations of claim 11, as described above, and Garner further teaches a button (Ref. 115, Fig. 1B).  Pai further teaches that, when pressed, the button toggles between different user profiles stored in the memory ([0095] teaches the concept of switching modes by the press of the button (115) including preprogramed cleaning cycles).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the button, as taught by Garner, to toggle between different user profiles which are preprogrammed cleaning cycles, as taught by Pai, to improve individualized teeth cleaning experience for the user.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Garner in view of Johnki and Pai as applied to claims 9-12 above, and further in view of Ouin (2020/0253703).
Regarding Claim 13, Garner in view of Johnki and Pai teaches the limitations of claim 12, as described above, but fails to explicitly teach the control circuity to be configured to identify the user based upon the teeth cleaning mouthpiece when engaged with the female connector.  Ouin teaches a dental device that consists of a mouthpiece and handle portions with male and female connectors and can be considered analogous art because it is within the same field of endeavor.  Ouin further teaches wherein the control circuitry is further configured to compare the identifier for the first user with the identification information associated with the teeth-cleaning mouthpiece when the male connector is engaged with the female connector ([0088] describe electrical contacts or pins to identify users based upon the mouthpiece that is plugged in). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the male and female connectors, as taught by Garner in view of Johnki, with electrical connectors to be part of the control circuitry, as taught by Ouin, to increase functionality of the toothbrush by identifying users based upon the mouthpiece that is plugged in.

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Garner (2013/0014331) as applied to claims 19-20 above, and further in view of Johnki (2007/0184404).
Regarding Claim 21, Garner teaches the limitations of claim 1, as described above, and further teaches wherein: 
a shape of the male connector complements a shape of the female connector (Fig. 1&2); and
the male connector is configured to insert into the female connector along an axis (See annotated Fig. 2 below). 
Garner fails to explicitly teach the male connector has a substantially trapezoidal shape when viewed along the axis.  Johnki teaches a dental product with a mouthpiece and can be considered analogous art because it is within the same field of endeavor.  Johnki further teaches the male connector has a substantially trapezoidal shape when viewed along the axis (Fig. 1 and 3a&c, show the substantially trapezoidal shape).  Therefore, it would have been obvious to one of ordinary skill in the art to modify the first and second connectors, as taught by Garner, to have a substantially as taught by Johnki, since such a modification is merely an alternate equivalent structure connect the mouthpiece to the handle.    

    PNG
    media_image6.png
    446
    671
    media_image6.png
    Greyscale

Regarding Claim 22, Garner in view of Johnki teaches the limitations of claim 21, as described above, and Garner further teaches wherein the substantially trapezoidal shape of the male connector comprises: 
a top surface (see annotated Fig. 2 below) with a first width (Fig. 2); 
a bottom surface (see annotated Fig. 2 below) with a second width (see annotated Fig. 2 below); and 
side walls (see annotated Fig. 2 below)  extending between the top and bottom surfaces (Fig. 2);.
Johnki further teaches a bottom surface with a second width different from the first width (Ref. 6, Fig. 1& 3c shows the mouthpiece with a male connector that has different length top and bottom surfaces).  

    PNG
    media_image7.png
    446
    671
    media_image7.png
    Greyscale

Claims 26 are rejected under 35 U.S.C. 103 as being unpatentable over Garner in view of Johnki as applied to claims 1-6 and 8 above, and further in view of Ouin (2020/0253703).
Regarding Claim 26, Garner in view of Johnki teaches the limitations of claim 20, as described above, but fails to explicitly teach electrical contacts on the male and female connectors.  Ouin teaches a dental device that consists of a mouthpiece and handle portions with male and female connectors and can be considered analogous art because it is within the same field of endeavor. Ouin teaches wherein the male connector further comprises an electrical contact (Ref. 403a&b, [0066] describe electrical contacts) configured to electrically couple to a corresponding electrical contact (Ref. 203a&b, Fig. 4) in the female connector when the male connector is engaged with the female connector ([0066] describe electrical contacts or pins).  Ouin further teaches the electrical contacts or pins are used to identify users based upon the mouthpiece that is plugged in ([0088]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the male and female connectors, as taught by Garner in view of Johnki, with electrical connectors, as taught by Ouin, to increase functionality of the toothbrush by identifying users based upon the mouthpiece that is plugged in.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Garner in view of Johnki and Ouin as applied to claims 1-6 and 8 above, and further in view of Pai (2018/0184795).
Regarding Claim 27, Garner in view of Johnki and Ouin teaches the limitations of claim 2, as described above, but fails to explicitly teach one or more lights.  Pai teaches a dental care device with a mouthpiece and can be considered analogous art because it is within the same field of endeavor.  Pai further teaches one or more lights (Ref. 1010, [0146], Fig. 10A) electrically coupled to the electrical contact, 
wherein at least one light of the one or more lights is configured to illuminate in response to receiving a signal from the drive mechanism via the electrical contact ([0151] describes the user interface to display various settings and displays).  Pai further teaches the user interface is enabling the user to adjust settings or preferences and/or enabling presentation of device data to the user ([0082], Fig. 10A).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the electrical contacts, as taught by Garner in view of Johnki and Ouin, to illuminate the lights as part of the user interface to present the device data, as taught by Pai, to ensure the proper connection between the male and female connectors.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ellison (5,177,827), Lai (5,615,443), Massimi (2012/0318288), Leveling (9,277,980), Suri (9,757,065), and Huang (2019/0000601) teaches the dental devices and can be considered analogous art because it is within the same field of endeavor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA L POON whose telephone number is (571)272-6164. The examiner can normally be reached on General: 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANA LEE POON/Examiner, Art Unit 3723                                                                                                                                                                                                        


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723